      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 1 of 24



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
                                         )
CHRISTOPHER MAYNARD,                     )
                                         )
                         Plaintiff,      )
                                         )
v.                                       )        Civil Action
                                         )      No. 18-12320-PBS
COMMONWEALTH OF MASSACHUSETTS,           )
MASSACHUSETTS BAY TRANSPORTATION         )
AUTHORITY, KENNETH GREEN, individually, )
and RICHARD SULLIVAN, individually,      )
                                         )
                         Defendants.     )
________________________________________)


MEMORANDUM AND ORDER ON DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


                           February 18, 2021

Saris, D.J.

                             INTRODUCTION

     Lieutenant Christopher Maynard (“Lt. Maynard”) sues his

former employer, the Massachusetts Bay Transportation Authority

(“MBTA”), and its employees Kenneth Green (“Chief Green”), Chief

of the MBTA Transit Police Department, and Richard Sullivan

(“Supt. Sullivan”), Superintendent of the MBTA Transit Police

Department, alleging discrimination based on race, veteran

status, and union affiliation.      Specifically, he claims that the

MBTA and Chief Green terminated his employment with the Transit

Police Department because of his race (white) (Counts I, II, V,


                                    1
        Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 2 of 24



and VI) and veteran status (Counts III and IV); and that Chief

Green additionally acted on the basis of union animus (Count

VII).     Against Supt. Sullivan, he brings a 28 U.S.C. § 1983

claim for retaliation based on his union affiliation (Count

VIII), as well as claims for interference with his due process

rights during arbitration (Count IX) and tortious interference

with his contractual relationship with the MBTA (Count X).

     Defendants move for summary judgment on all claims.            For

the following reasons, the Court will ALLOW the motion filed by

the MBTA and Chief Green and DENY the motion filed by Supt.

Sullivan.

                                 BACKGROUND

     The facts, viewed in the light most favorable to Lt.

Maynard as the nonmoving party, are as follows.

     I.      Initial Investigation

     Members of the MBTA Police Department sometimes staff

“detail” assignments for contracting entities performing utility

or roadway work at a site within the MBTA’s jurisdiction.                The

role of the detail officer is to ensure the safety of the

construction crew and the public. Although the contracting

entity ultimately pays detail officers for these assignments,

detail officers submit their claims for payment to the MBTA.

The MBTA will pay each detail officer through its internal



                                      2
      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 3 of 24



payroll system and then submit a claim for reimbursement with

the contracting entity.

     In late May 2015, a contractor complained to Lieutenant

Daniel Fitzgerald (“Lt. Fitzgerald”), the commander of the unit

in charge of details, about a bill it had received for a detail

staffed by Lt. Maynard. The contractor reported that it had been

billed for eight and a half hours even though the detail was a

“no show” – i.e., a detail for which an officer had been

assigned but for which no construction or utility crew showed up

to perform the scheduled work – and should have only been

subject to the four-hour minimum pay.       Lt. Fitzgerald escalated

the complaint to Deputy Chief Preston Horton (“D.C. Horton”),

who in turn passed it along to Chief Green and Gloria Andrews-

Ward (“D.C. Andrews-Ward”), the individual serving as Deputy

Chief of the Administrative Services Division at the time.

     Chief Green decided to place Lt. Maynard on administrative

paid leave while the MBTA investigated the contractor’s

complaint.   Because he considered Lt. Maynard a friend, he

contracted with an outside agency to independently review the

circumstances of the challenged detail. D.C. Andrews-Ward, for

her part, initiated an internal probe to determine if Lt.

Maynard had engaged in any broader pattern of misconduct, per

standard departmental practice.



                                    3
      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 4 of 24



     Based on the findings of the outside and internal

investigations, Chief Green scheduled a disciplinary hearing on

Lt. Maynard’s misconduct. After hearing from the parties and

reviewing their evidence, the Hearing Officer concluded in a

June 17, 2016 decision that the MBTA had established “just

cause” that Lt. Maynard had engaged in “a pattern of conduct to

steal time and money from [the MBTA Police] Department.”          Dkt.

36 ¶ 26.   Six days later, after consulting with his command

staff (D.C. Horton, Supt. Sullivan, and D.C. Andrews-Ward),

Chief Green decided to terminate Lt. Maynard’s employment.

     II.   Arbitration

     The MBTA Police Superior Officers Association (the

“Superior Officers Union”), which represents lieutenants in the

MBTA Police Department, demanded arbitration pursuant to the

parties’ Collective Bargaining Agreement to determine if there

was “just cause” for terminating Lt. Maynard, who served as Vice

President on the Union Executive Board. Arbitrator Gary Wooters

(“Arbitrator Wooters”) conducted a series of evidentiary

hearings on the issue in February and March of 2017.

     During these hearings, the parties disagreed as to whether

the MBTA had any policy requiring detail officers to leave “no

show” details and claim only the four-hour minimum pay. In

support of his position that nothing prevented him from staying

for the entire block of time scheduled by the contracting

                                    4
      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 5 of 24



entity, Lt. Maynard offered the testimony of Officer William

Smith (“Officer Smith”), a patrol officer who had worked many

“no show” details during his twenty-two-year career with the

MBTA Police Department. 1    Officer Smith indicated that department

procedure for “no show” details is to remain on site.          When

shown five of his detail slips marked “no show” but reporting

more than four hours worked, Officer Smith verified their

accuracy and stated that, as represented on the slips, he had

remained on site for the entire scheduled period.

     On July 7, 2017, Arbitrator Wooters issued a written

decision on the matter.     He concluded that the MBTA had shown

“just cause” for disciplining Lt. Maynard but not for

terminating him.    He accordingly reopened the case and scheduled

a new set of hearings to determine an appropriate remedy.

     During the remedy hearings, Officer Smith recanted his

prior testimony.    He stated that “he had lied at Lt. Maynard’s

request” and indicated that Lt. Maynard had fabricated the “no

show” detail slips offered in the “just cause” hearings.          Dkt.

36 ¶ 44.   Lt. Maynard denied Officer Smith’s allegations and

offered counterevidence that Officer Smith had been coerced into

changing his testimony.




       1   Officer Smith’s race is not clear from the record.
                                    5
        Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 6 of 24



       Arbitrator Wooters issued his final decision on January 26,

2018.    Crediting Officer Smith’s changed testimony over Lt.

Maynard’s testimony, he concluded that termination was an

appropriate remedy.      In doing so, he noted that, but for the

false testimony allegations, “a suspension of five working days

with reinstatement would have been appropriate.”           Dkt. 42-13 at

13.    The act of arranging for false testimony, however, had

terminated Lt. Maynard’s entitlement to reinstatement and back

pay.

       III. Investigation and Alleged Coercion of Officer Smith

       Supt. Sullivan was present when Officer Smith testified

during the “just cause” phase of the arbitration.           Convinced

that Officer Smith had lied because (1) Officer Smith’s hearing

testimony did not align with Supt. Sullivan’s personal

experience working “no show” details and (2) it seemed unlikely

that Officer Smith would have experienced five “no show” details

within a short period of time when “no show” details are

typically rare occurrences, Supt. Sullivan reported to Chief

Green that he intended to investigate Officer Smith for perjury.

He asked Sean Reynolds (“D.C. Reynolds”), the new Deputy Chief

of the Administrative Services Division, to assist in his

investigation. D.C. Reynolds provided Supt. Sullivan with GPS

records for the police cruiser which Officer Smith used to get

to and from the relevant details.         The data reflected that,

                                      6
      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 7 of 24



contrary to his testimony otherwise, Officer Smith had not

stayed on site for the entire block of time reported in the

detail slips.   D.C. Reynolds also provided Supt. Sullivan with

records from the MBTA Power Department, which oversaw two of the

cited details and reported that work had been performed on both

occasions.

     On April 10, 2017, Supt. Sullivan notified Officer Robert

Marino (“Officer Marino”), the president of Officer Smith’s

union (the “MBTA Police Association”), and union counsel that

Officer Smith was under internal investigation.         He scheduled

Officer Smith, whose wife appears to have had cancer at the

time, for an administrative paid leave (“APL”) hearing on April

13, 2017.

     Although Supt. Sullivan was not scheduled to take part in

the APL hearing itself, Officer Marino went to his office prior

to the start of the meeting to get more information about the

nature of the investigation. Supt. Sullivan indicated that he

was investigating Officer Smith for perjury and relayed Officer

Smith’s testimony during the arbitration proceeding.

     Officer Smith, Officer Marino, and union counsel met with

D.C. Reynolds and D.C. Horton as scheduled, and D.C. Reynolds

issued Officer Smith a formal APL notice.        D.C. Reynolds asked

Officer Smith to sign the notice, and once Officer Smith had,

D.C. Reynolds and D.C. Horton left without further discussion.

                                    7
         Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 8 of 24



Officer Marino and union counsel then met privately with Officer

Smith.     Officer Marino strongly encouraged Officer Smith to tell

the truth during this private meeting.

     In the wake of the April 13 APL meeting, D.C. Reynolds

expanded the scope of his investigation, per standard practice,

to determine whether Officer Smith had engaged in any broader

pattern of misconduct.        After uncovering further evidence of

misconduct, D.C. Reynolds scheduled an interview with Officer

Smith for July 11, 2017. Officer Smith arrived with his personal

attorney, union counsel, and a union representative. During the

interview, Officer Smith’s attorneys invoked his Fifth Amendment

rights.     Officer Smith consequently did not answer any

substantive questions.

     On July 17, 2017, D.C. Reynolds sent Officer Smith a notice

instructing him to come to headquarters for a disciplinary

hearing on July 27, 2017. A week later, Officer Smith’s personal

attorney notified Supt. Sullivan that Officer Smith “will answer

that he committed perjury at the direction of Lt. Maynard to

assist Maynard in receiving a favorable outcome at his hearing”

and that “he and Maynard conspired to deceive the hearing

officer to benefit Maynard.”         Dkts. 46 ¶ 73, 41-6 at 2.

     The July 27, 2017 disciplinary hearing did not take place.

Instead, two weeks later, Officer Smith and his counsel met with

Supt. Sullivan, D.C. Reynolds, and MBTA counsel to discuss his

                                       8
      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 9 of 24



possible testimony at Lt. Maynard’s upcoming remedy hearing.

During this meeting, Officer Smith signed a statement under oath

that the testimony he gave at Lt. Maynard’s arbitration hearing

“was not the truth” and that he had lied “at Maynard’s request.”

Dkt. 41-7 at 2.

     Officer Smith formally entered into a settlement agreement

with the MBTA on September 18, 2017.       The agreement provided

for, inter alia, a 30-day suspension without pay, assignment to

the Booking Desk for the remainder of his career, and a ban on

detail work for 60 days. In exchange, he agreed to testify

truthfully during Lt. Maynard’s termination hearing, at risk of

“discharge” if he did not follow through.         Dkt. 41-8 at 3.

     IV.   Chief Green Interview

     In April of 2016, a local radio station interviewed Chief

Green about his vision for the MBTA Police Department.          During

the interview, Chief Green discussed the preference given to

veterans in hiring decisions.      He acknowledged that veterans are

“deserv[ing] of having preference” but noted that “people in the

community deserve new positions as well.”         Dkt. 42-14 at 12.    He

explained that he planned to navigate this “tricky situation” by

making a more “concentrated effort to recruit minority veterans

and minorities within the community.”       Id.    He further expressed

a desire to “darken” up the department, which was then seventy-

four percent white.    Id. at 20

                                    9
       Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 10 of 24



       V.     Union Activity

       Supt. Sullivan was a member of the Superior Officers Union

during the entire time he was a lieutenant.          Prior to Supt.

Sullivan’s promotion to superintendent, while both were

lieutenants, Lt. Maynard and Supt. Sullivan argued about whether

the Superior Officers Union should pursue arbitration to achieve

a good contract.      Lt. Maynard alleges that Supt. Sullivan took

these disputes personally.

       On June 28, 2016 – five days after his termination – Lt.

Maynard posted a picture of Supt. Sullivan sleeping during an

arbitration session onto a public forum.         Later that day, Supt.

Sullivan called Lieutenant Richard Salisbury, a member of the

Executive Board of the Superior Officers Union, stating that the

General Manager of the MBTA had authorized him to hire a private

detective to investigate the officers on the Executive Board (of

which Lt. Maynard had been a part prior to his termination) at

his own expense and threatening to spend up to $20,000 of his

own money to sue them for “defamation of character.”           Dkt. 47-4

¶ 4.

                                DISCUSSION

  I.        Legal Standard

       Summary judgment is appropriate when, based upon the

pleadings, affidavits, and depositions, “there is no genuine

dispute as to any material fact and the movant is entitled to

                                     10
        Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 11 of 24



judgment as a matter of law.”        Fed. R. Civ. P. 56(a).      A fact is

“material” if it “might affect the outcome of the suit under the

governing law.”       Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).       A dispute is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”     Id.

     Generally, “a party seeking summary judgment always bears

the initial responsibility of informing the district court of

the basis for its motion.”        Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986).       “To succeed, the moving party must show that

there is an absence of evidence to support the nonmoving party’s

position.”     Rogers v. Fair, 902 F.2d 140, 143 (1st Cir. 1990).

Once it has made the requisite showing, the burden shifts to the

nonmovant to “present definite, competent evidence to rebut the

motion” and demonstrate that a “trialworthy issue persists.”

Vineberg v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008)

(internal citations and quotations omitted).           “‘[T]he mere

existence of a scintilla of evidence’ is insufficient to defeat

a properly supported motion for summary judgment.”            Torres v.

E.I. Dupont De Nemours & Co., 219 F.3d 13, 18 (1st Cir. 2000)

(quoting Anderson, 477 U.S. at 252).

  II.     Racial Discrimination Claims (Counts I, II, V, and VI)

     In Counts I, II, V, and VI, Lt. Maynard asserts that the

MBTA and Chief Green terminated him because of his race (white)

                                      11
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 12 of 24



in violation of federal and state anti-discrimination law. 2           He

suggests that he has offered direct evidence of discrimination.

The Court disagrees.    Lt. Maynard cites only to the April 2016

radio interview of Chief Green as direct evidence of racial

animus, and during that interview, Chief Green does not discuss,

even indirectly, the decisional process behind Lt. Maynard’s

termination.    Cf. Patten v. Wal-Mart Stores E., Inc., 300 F.3d

21, 25 (1st Cir. 2002).    The contents of the radio interview

thus constitute circumstantial evidence, and the claim itself

must accordingly be assessed using the burden-shifting paradigm

set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973).

     Under the McDonnell Douglas paradigm, a plaintiff bears the

initial burden “to show by a preponderance of the evidence a

prima facie case of discrimination” or retaliation.         Blare v.

Husky Injection Molding Sys. Boston, Inc., 646 N.E.2d 111, 115

(Mass. 1995).    If the plaintiff makes the requisite showing, the

burden shifts to the employer to “rebut the presumption created




         Because the parties do not suggest that the federal and
          2

     state law claims should be treated differently in any
     material respect, and because it is generally the practice
     of the Massachusetts Supreme Judicial Court “to apply
     Federal case law construing the Federal anti-discrimination
     statutes in interpreting” Mass. Gen. Laws ch. 151B, Ponte
     v. Steelcase Inc., 741 F.3d 310, 319 n.9 (1st Cir. 2014)
     (quoting Wheatley v. Am. Tel. & Tel. Co., 636 N.E.2d 265,
     268 (Mass. 1994)), the Court analyzes the claims together.
                                   12
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 13 of 24



by the prima facie case by articulating a legitimate,

nondiscriminatory reason for its [employment] decision.”          Id.

If the defendant proffers a legitimate, nondiscriminatory reason

for its action, “the burden of production shifts back to the

plaintiff employee, requiring the employee to provide evidence

that ‘the employer’s articulated justification [for the

termination] is not true but a pretext.’” Bulwer v. Mount Auburn

Hosp., 46 N.E.3d 24, 33 (Mass. 2016) (cleaned up) (quoting

Blare, 646 N.E.2d at 116).

     Chief Green and the MBTA appear to concede, for the

purposes of this motion, that Lt. Maynard can establish a prima

facie case of racial discrimination.      They instead focus their

arguments on the second and third stage of the McDonnell Douglas

paradigm.   They suggest that they have met their burden to

articulate a legitimate, non-discriminatory reason for the

termination – Lt. Maynard’s misconduct, as confirmed by the

results of two investigations and the decision of the Hearing

Officer – and that Lt. Maynard has not “provide[d] evidence”

that this “justification” is a pretext.       See Bulwer, 46 N.E.3d

at 33 (internal quotation marks and citations omitted).

     Lt. Maynard purports to establish pretext in two ways.

First, he argues that the extreme nature of the punishment –

termination, even though Arbitrator Wooters indicated that a

five-day suspension would have been more appropriate – is

                                   13
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 14 of 24



suggestive of pretext.    Second, he cites to excerpts from an

April 2016 radio interview of Chief Green allegedly

demonstrating Chief Green’s bias against white individuals.

     Neither argument holds water.      As to the first argument,

the mere harshness of the punishment, standing alone, has little

bearing on whether the MBTA and Chief Green did, in fact,

terminate Lt. Maynard for misconduct.       Pretext hinges on the

truthfulness of an employer’s justification.        See Bulwer, 46

N.E.3d at 33 (noting that, to establish a genuine dispute of

material fact, a defendant must “present evidence from which a

reasonable jury could infer that ‘the respondent’s facially

proper reasons given for its action against him were not the

real reasons for that action’” (quoting Wheelock Coll. v. Mass.

Comm’n Against Discrimination, 355 N.E.2d 309, 315 (Mass.

1976))); see also Kuznarowis v. Tobey Hosp., 320 F. Supp. 3d

307, 313 (D. Mass. 2018)(“[A]n employee only prevails when an

[employer’s] explanation has no reasonable support in the

evidence or is wholly disbelieved (and hence is transparently a

pretext).” (internal quotation marks and citations omitted),

aff’d, 748 F. App’x 362 (1st Cir. 2019))).       The severity of Lt.

Maynard’s punishment thus is only relevant to the extent it

reflects some measure of untruthfulness in the justification for

the punishment. He points out that it was more severe than the

punishment received by Officer Smith for allegedly “much more

                                   14
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 15 of 24



serious” behavior.   Dkt. 45 at 16.     However, there is

insufficient evidence that Officer Smith is a similarly situated

individual. The arbitrator concluded that Lt. Maynard submitted

false evidence as the basis for his harsh sanction. While this

is hotly disputed, it is undisputed that the arbitrator made

disparate findings about both men.

     As to the second argument, after reviewing the contents of

the April 2016 radio interview, the Court finds nothing which

might allow a reasonable juror to infer the existence of bias.

Chief Green did not make any derogatory or negative statements

about white individuals during the interview.        He merely

discussed his hope of increasing diversity within the

department.

       The Court ALLOWS the motion for summary judgment on these

claims and enters judgment in favor of the MBTA and Chief Green

on Counts I, II, V, and VI.

  III. USERRA Claims (Counts III and IV)

     In Counts III and IV, Lt. Maynard asserts that the MBTA and

Chief Green terminated him because of his veteran status in

violation of the Uniformed Services Employment and Reemployment

Rights Act of 1994 (“USERRA”), 38 U.S.C. §§ 4301, et seq.

Because Lt. Maynard does not appear to oppose this aspect of

their motion, the Court will ALLOW the motion for summary



                                   15
        Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 16 of 24



judgment and enter judgment in favor of the MBTA and Chief Green

on both counts.

  IV.     First Amendment Claims (Counts VII and VIII)

     Lt. Maynard asserts two retaliation claims under the First

Amendment pursuant to § 1983: (1) that Chief Green unlawfully

terminated him because of his union participation (Count VII)

and (2) that Supt. Sullivan coerced a witness to change his

testimony because of his union participation (Count VIII).                To

make out a prima facie case of First Amendment retaliation, a

plaintiff must show that “(1) he engaged in an activity

protected by the First Amendment; (2) [the defendant] took an

adverse action against him; and (3) there is a causal link

between the protected activity and the adverse action.”             Staples

v. Gerry, 923 F.3d 7, 15 (1st Cir. 2019) (citing Hannon v.

Beard, 645 F.3d 45, 48 (1st Cir. 2011).

        Defendants do not dispute that Lt. Maynard’s participation

in the Superior Officers Union qualifies as “activity protected

by the First Amendment.”       See id.     Chief Green contends, though,

that Lt. Maynard has not established a causal link between his

termination and any anti-union animus, and Supt. Sullivan argues

that Lt. Maynard has not shown that he did, in fact, coerce

Officer Smith or that, if he did, his actions can be tied to any

anti-union animus.



                                      16
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 17 of 24



     The Court determines that Lt. Maynard has not met his

burden to establish a genuine dispute of material fact on the

claim against Chief Green.     The record contains no evidence that

Chief Green harbored any anti-union animus, let alone that this

animus was a substantial or motivating factor in the decision to

terminate Lt. Maynard.    See Goldstein v. Galvin, 719 F.3d 16, 30

(1st Cir. 2013).    The Court accordingly will ALLOW the motion

for summary judgment and enter judgment in favor of Chief Green

on Count VII.

     The claim against Supt. Sullivan, however, presents a

closer call.    Supt. Sullivan appears to concede that, if he

coerced Officer Smith into changing his testimony, his actions

would qualify as an adverse action.      See Dkt. 35 at 8-9 (arguing

only that “Mr. Maynard cannot show that Supt. Sullivan took the

alleged adverse action, i.e., that he coerced Officer Smith to

recant his testimony”). In an employment context, the adverse

action inquiry “focuses on whether an employer’s acts, viewed

objectively, place substantial pressure on the employee’s

political views — or, more generally, on whether the defendants’

acts would have a chilling effect on the employee’s exercise of

First Amendment rights.”    Barton v. Clancy, 632 F.3d 9, 29 (1st

Cir. 2011) (internal quotation marks and citations omitted).

Coercing a witness to falsify his testimony against an

individual undoubtedly would have a chilling effect on that

                                   17
      Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 18 of 24



individual and “deter” him “from exercising his constitutional

rights.” 3   Id.

     The record contains conflicting evidence, however, as to

whether any coercion did, in fact, take place.         On the one hand,

there is no direct evidence in the record that Supt. Sullivan

coerced Officer Smith into altering his testimony, and every

individual with whom he discussed the perjury investigation

unequivocally states that Supt. Sullivan did not instruct

him/her to pressure Officer Smith into recanting.          On the other

hand, there is extensive circumstantial evidence which, taken as




        3The parties do not brief what, if any, impact
     Arbitrator Wooters’ arbitral finding that Officer Smith’s
     testimony during the second hearing was truthful would have
     on Lt. Maynard’s ability to show that Supt. Sullivan
     coerced Officer Smith into falsifying his testimony. See
     Dkt. 35 at 8 n.3 (noting that whether “Officer Smith
     testified falsely in the second phase of the Arbitration”
     is not “material” to the pending motion because “none of
     the reasons set forth herein in support of summary judgment
     depend on whether or not that testimony was false”); see
     also Grimes v. BNSF Ry. Co., 746 F.3d 184, 188 (5th Cir.
     2014) (suggesting that “arbitral proceedings can have
     preclusive effect even in litigation involving federal
     statutory and constitutional rights” and that “collateral
     estoppel may apply in federal-court litigation to facts
     found in arbitral proceedings as long as the court
     considers the ‘federal interests warranting protection’”
     (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213,
     223 (1985)) (emphasis in the original); Wolf v. Gruntal &
     Co., 45 F.3d 524, 528 (1st Cir. 1995) (indicating that a
     final arbitral award may, in some circumstances, be
     “entitled to the same preclusive effect as state court
     judgments, at least as concerns claims and issues actually
     raised”). The Court accordingly does not address this
     issue.
                                    18
       Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 19 of 24



a whole, might allow a reasonable juror to infer that coercion

occurred.    Officer Smith, whose wife had cancer at the time of

the investigation, was facing prosecution and termination of his

job.    He testified during deposition that certain individuals

told him everything would “go away” and he could “go back to

working details” if he recanted his testimony.          Dkt. 47-2 at 6.

And while the parties dispute whether Supt. Sullivan was present

at the relevant meeting, there is some basis to believe that,

even if he was not, the individuals conveying this message were

acting under his direction at the time (which, in turn, might

render the statements non-hearsay as statements “made by a

person whom the party authorized to make a statement on the

subject” or by an agent of the party, see Fed. R. Evid.

801(d)(2)).    Supt. Sullivan, after all, personally initiated the

investigation, and he spoke privately to at least one of the

individuals advising Officer Smith – union representative

Officer Marino – prior to the start of the APL meeting.            There

is a reasonable inference that Officer Smith’s attorney

understood Supt. Sullivan to be the authority behind the

message, to the extent any such message was imparted.           He sent

the offer to recant directly to Supt. Sullivan.

       There is also some indication that Supt. Sullivan’s receipt

of Officer Smith’s offer had the allegedly promised effect.              The

pending disciplinary hearing for perjury, scheduled to occur two

                                     19
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 20 of 24



days later, was cancelled, and the parties scheduled a separate

meeting for August to negotiate a settlement.        During this

August meeting, furthermore, Supt. Sullivan acted as the MBTA’s

agent in signing the agreement, which provided, inter alia, that

Officer Smith would be subject to “discharge” if he did not

follow through with recanting his testimony in Lt. Maynard’s

next arbitration hearing.     Dkt. 41-8 at 3.

     In sum, a reasonable juror viewing this evidence in

aggregate could find that Supt. Sullivan coerced Officer Smith

into recanting his prior truthful testimony.

     Turning to the causation prong, the Court again determines

that Lt. Maynard has produced enough circumstantial evidence to

establish a genuine dispute of material fact.        Lt. Maynard

generally alleges that he had “many heated discussions,

differences, conflicts regarding work matters, and contentious

interactions” with Supt. Sullivan in his role as Vice President

of the Superior Officers Union and that Supt. Sullivan took

these disputes personally.     Dkts. 42-16 at 8-11, 42-19 at 7.        He

also offers testimony from another member of the Superior

Officers Union that Supt. Sullivan threatened to privately

investigate and personally sue each member of the Union

Executive Board (of which Lt. Maynard had been a part prior to

his termination) using $20,000 of his own money.        Supt. Sullivan

admittedly made this threat several days after Lt. Maynard’s

                                   20
       Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 21 of 24



termination, but it was made during the relevant time period.            A

reasonable juror could find it demonstrative of a bias against

union officials.     The Court accordingly DENIES the motion for

summary judgment on Count VIII.

  V.     MCRA Claim (Count IX)

       In Count IX, Lt. Maynard asserts that Supt. Sullivan

interfered with his due process rights by coercing Officer Smith

to change his testimony during Lt. Maynard’s arbitration

proceeding. 4    To bring a claim under the Massachusetts Civil

Rights Act (the “MCRA”), Mass. Gen. Laws ch. 12, § 11H, a

plaintiff must show “(1) his exercise or enjoyment of rights

secured by the Constitution or laws of either the United States

or the Commonwealth, (2) has been interfered with, or attempted

to be interfered with, and (3) that the interference or

attempted interference was by threats, intimidation or

coercion.”      Meuser v. Fed. Express Corp., 564 F.3d 507, 516 (1st

Cir. 2009) (internal quotation marks and citations omitted).

       Supt. Sullivan first argues that Lt. Maynard cannot

establish a claim under the MCRA because he did not coerce

Officer Smith. 5    But his argument relies on the lawfulness of any


         4 Lt. Maynard does not bring a separate due process claim
       under federal law.

         5 Supt. Sullivan does not appear to dispute that coercion
       of Officer Smith, a third party, would satisfy the
       interference by means of “threats, intimidation, or
                                     21
        Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 22 of 24



threatened means used to pressure Officer Smith into recanting,

and the means would only be lawful if Officer Smith changed his

testimony to the truth.       As Supt. Sullivan does not address

whether Officer Smith’s changed testimony was truthful, see Dkt.

35 at 8 n.3, the Court cannot allow summary judgment on this

ground.     Supt. Sullivan alternatively contends that Lt. Maynard

has not established any denial of due process rights.            In

support, he highlights that, during the arbitration proceeding,

Lt. Maynard had notice, a full evidentiary hearing, the ability

to call witnesses of his own and to cross-examine the MBTA’s

witnesses, and an opportunity for post-hearing briefing. Again,

resolution of this argument hinges on the truthfulness of

Officer Smith’s changed testimony and the existence of coercion.

The Court accordingly DENIES the motion for summary judgment on

Count IX.

  VI.     Intentional Interference Claim (Count X)

     In Count X, Lt. Maynard asserts that Supt. Sullivan

intentionally interfered with his contractual relationship with

the MBTA.     To establish intentional interference with a

contractual relationship, Lt. Maynard must prove that (1) “he

had an advantageous relationship with” the MBTA; (2) Supt.



     coercion” prong of Lt. Maynard’s MCRA claim. See Dkt. 35
     at 12 (arguing only that “Supt. Sullivan did not coerce
     Officer Smith to recant his testimony” and that “Mr.
     Maynard was not deprived of his due process rights”).
                                      22
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 23 of 24



Sullivan “knowingly induced a breaking of the relationship”; (3)

Supt. Sullivan acted under an “improper” motive or means; and

(4) Supt. Sullivan’s actions caused Lt. Maynard harm.         See Rando

v. Leonard, 826 F.3d 553, 556 (1st Cir. 2016) (quoting

Blackstone v. Cashman, 860 N.E.2d 7, 12-13 (Mass. 2007)).

Because Supt. Sullivan supervised Lt. Maynard at the relevant

time, Lt. Maynard must further show that the “improper” motive

or means underlying Supt. Sullivan’s actions encompassed actual

malice.   See Pierce v. Cotuit Fire Dist., 741 F.3d 295, 304 (1st

Cir. 2014) (citations omitted).      Mere hostility is insufficient.

See id.

     Supt. Sullivan argues that, because he had a legitimate

interest in investigating and disciplining Officer Smith for

perjury, Lt. Maynard cannot prove his actions were motivated by

actual malice. Having found that a genuine dispute of material

fact exists as to whether Supt. Sullivan coerced Officer Smith

to change his testimony, however, the Court cannot resolve the

issue of whether Supt. Sullivan only acted pursuant to a

legitimate interest in investigating wrongdoing.        The Court

accordingly DENIES the motion for summary judgment on Count X.

                                 ORDER

For the reasons stated above, the motion for summary judgment

filed by the MBTA and Chief Green (Dkt. 32) is ALLOWED and the

motion for summary judgment filed by Supt. Sullivan (Dkt. 34) is

                                   23
     Case 1:18-cv-12320-PBS Document 64 Filed 02/18/21 Page 24 of 24



DENIED.    The Clerk will enter judgment against Lt. Maynard on

Counts I through VII.    Counts VIII through X will proceed to

trial.


          SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   24
